                                                                                       USDC SDNY
                                                                                       DOCUMENT
                                                                                       ELECTRONICALLY FILED
                                                                                       DOC#:----,..,,....,,,.-+.-:---
                                                                                       DATE FILED:    lf/20/N
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- X


IN RE PROTHENA CORPORATION PLC
SECURITIES LITIGATION
                                                                          18-CV-6425 (ALC)

                                                                          ORDER




                                                                     X
ANDREW L. CARTER, JR., District Judge:

         The Settlement Conference currently scheduled for December 2, 2019 at 11 :30 a.m.

is hereby ADJOURNED to December 2, 2019 at 12:00 p.m.


SO ORDERED.

Dated:            November 26, 2019
                  New York, New York

                                                                              7�.
                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
